UNITED STATES DISTRICT CouRT
WESTERN DISTRICT OF WASHINGTON
UNITED STATES COURTHOUSE
700 STEWART STREET
SEATTLE, WASHINGTON 98101

ROBERT S. LASNIK

DISTRICT JUDGE (206) 370-8810
July & , 2019
Cheryl Snow Michael Held
Friedman Rubin PLLC Snohomish County Prosecuting
51 University Street Attorney — Civil Division
Suite 201 3000 Rockefeller Avenue, M/S 504
Seattle, WA 98101 Everett, Washington 98201
Delivered Via CM/ECF

RE: Beck et al. v. Snohomish County et al., 2:18-CV-1827-RSL
Stipulated Motion for Entry of Protective Order

Dear Counsel:

On June 19, 2019, the Court received your “Stipulated Motion for Protective Order.”
Dkt. #42.

Pursuant to Fed. R. Civ. P. 26(c), protective orders may be entered to protect confidential
commercial information and/or to limit the scope of specific disclosures. Such protective
orders may issue upon a showing of good cause.

Although parties may agree on confidentiality among themselves, when they request that
the Court be involved, the proposed order must be narrowly drawn, identifying both the
type of information that is to be protected and, if not obvious, the reason such protection
is warranted. The order must also comply with the applicable federal and local procedural
rules.

The stipulated protective order submitted in this case is deficient in the following
respects:
The description of “confidential material” as including “any other
information that a party designates as “confidential” in accordance with
Section 5 below” and “Any other information which is designated as
confidential and/or private” is too broad. Any protective order entered by
the Court must identify the class or type of documents subject to the order
and explain the need for confidentiality if not apparent from the context.

The agreed protective order received by the Court will remain lodged in the file but will
not be entered. The parties may resubmit a proposed order if they remedy the deficiencies
identified in this letter.

Sincerely,

é S (ami

Robert 8. Lasnik
United States District Judge
